Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10695119. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets recite the same subject matter with minor changes only. The ‘119 patent claims are seen to be anticipatory to the claims of the instant application, mapped in the following manner:
Instant application
US 10695119
1
1
2
2
3
3
4
4
5
4

US 10695119
6
5
7
6
8
6
9
7
10
8
11
9
12
10
13
11
14
12
15
14
16
14
17
15
18
16
19
17
20
18


Allowable Subject Matter
Claims 1-20 are tentatively allowed as currently presented, pending the address of the rejection above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10695119 belongs to the instant assignee and is cited for background relevance.
US 9667084 discloses a wireless charging system includes a power transmitting device and a power receiving device. In the transmitting device, a transmitting coil converts a drive signal from a drive signal circuit into an alternating magnetic field. In the receiving device, a receiving coil produces an alternating waveform from the magnetic field, and a rectifier rectifies the alternating waveform to deliver power having a rectified voltage. A modulation circuit causes a loading circuit to be coupled to and uncoupled from the receiving coil at a pre-determined modulation rate when, for example, the rectified voltage is greater than a threshold voltage. Back in the transmitting device, a modulation detector circuit detects modulation of the load impedance, and when the load impedance is modulating at the pre-determined modulation rate, causes the drive signal circuit to adjust a characteristic of the drive signal, resulting in an adjustment in an intensity of the magnetic field. However, ‘084 does not disclose the allowable matter as described above.
US 8932291 discloses an electrosurgical generator with an RF energy output module and an energy request detection module both in communication with one or more processors of the electrosurgical generator. The RF energy module outputting RF energy through a first transformer, and the energy request detection module in electrical communication with primary windings of a second transformer. An electrosurgical instrument is provided and includes a housing, at least one treatment member and one or more switches. The switch is in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/             Primary Examiner, Art Unit 2859